DETAILED ACTION

Reasons for Allowance 

1.	The following is an examiner’s statement of reasons for allowance: Claims 1 and 3-20 are allowed.
Applicant’s arguments and/or remarks regarding currently pending independent claims 1 and 13, see applicant’s remarks filed on 04/13/2022, appears to be persuasive to overcome the rejection. Applicant submits that given that the allowable subject matter of claim 2 has now been incorporated into claims 1 and 13, and that all remaining claims are dependent on allowable claims 1 and 13.
However, upon further review and search, main Claims 1 and 13, are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1 and 13.
Specifically, claims 1 contain “receiving process completed after a host barcode printer is paired with a handheld printer/scanner device, comprising the steps of: scanning a case label with the handheld printer/scanner device; sending scanned data to the host barcode printer where it is processed by an application program to obtain the Vendor, Item Number, Lot or Serial Number, and Best By date; using this data by the host barcode printer when printing labels to identify food items' lot numbers or serial numbers and use by dates; opening a case; prompting the host barcode printer for inner pack labels; if yes, then proceeding to print and apply labels to the food items with key data elements and a barcode that can be scanned when the food items are removed from food storage for food prep; determining if more inner pack labels are needed; and continuing the process until the carton is empty” these subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in main claims 1 and 13.
Further, the prior arts of record don’t disclose or suggest the features of claims 1 and 13. There exists no motivation in the prior art to combine teachings to disclose the limitations of main claim 1 and 13 as amended.
Main Claim 13, contains the same language resulting in indication of allowable subject matter as of claim 1. Therefore, the reasons for indicating allowable subject matter of claim 13 are the same as of claim 1, above.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of claims 1 and 13. Claims 3-12, 18 and 13-20, which depend from claims 1 and 13, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677